DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims foreign priority to Japan Document No. 2019-200047 filed November 1, 2019.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on March 28, 2022 in which Claims 1-3 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed May 26, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Rejections Withdrawn
Applicant's arguments, see page 1, 2nd paragraph to page 3, line 18 of the Remarks, filed March 28, 2022, with respect to Claims 1 and 2 have been fully considered and are persuasive. The rejection of Claims 1 and 2 under 35 U.S.C. 103 as being unpatentable over Appeil (US Publication No. 2018/0273646 A) in view of Kokubo et al (US Patent No. 5,700,929), Wan et al (US Publication No. 2019/0038592 A1) and Baker (US Patent No. 3,456,599) has been withdrawn in view of Applicants argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 102((a)(1) / 102(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koyanagi et al (US Patent No. 3,629,237).
Applicants claim Hydroxypropyl methyl cellulose phthalate having yellowness at 20°C of 10.0 or less, as determined in a 10% by mass solution of the hydroxypropyl methyl cellulose phthalate in acetone.
The Koyanagi et al patent discloses an acid phthalate of hydroxypropyl methyl cellulose (see column 2, lines 18 and 19).  This hydroxypropyl methyl cellulose phthalate prepared in the Koyanagi et al patent is prepared in essentially the same manner as the hydroxypropyl methyl cellulose phthalate recited in the current claim except for the type of mixer.  Furthermore, the Koyanagi et al patent expressly states that the process is for producing a whiter product (see column 2, 1st paragraph).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F2.d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In the alternative, the Koyanagi et al patent discloses in Example 1 thereof (see column 4) 100 parts of glacial acetic acid, 25 parts of anhydrous sodium acetate, 60 parts of phthalic anhydride and 50 parts of one of the cellulose ethers given in Table 1 (viscosity of 2% aqueous solution at 25ºC.: 15 cps.), were charged into a reactor equipped with a stirrer, and reacted for 5 hours at the temperature of 80ºC. To the reaction product was added 800 parts of water, and the precipitate was filtered, washed with water and dried for 5 hours at 60ºC, whereby acid phthalate of the cellulose ether employed as the raw material is obtained (see column 4, lines 64-75).  The phthalic anhydride and glacial acetic acid disclosed in the Koyanagi et al patent fall within the meaning of the carboxybenzoylating agent and aliphatic carboxyl acid recited in the instant specification.  The disclosure in the Koyanagi et al patent of adding 800 parts of water to the reaction product embraces the precipitation step recited in the instant specification of precipitating the hydroxypropyl methyl cellulose phthalate by mixing the reaction product solution with water. The Koyanagi et al’s statement at line 73 of column 4 to line 1 in column 5, which indicates carrying out Experiments 1-12 and 1-13 that involve reducing the amount of phthalic anhydride added to 45 parts in order to lower the phthalyl content, shows that hydroxypropyl methyl cellulose phthalate (HPMCP) was prepared since Experiments 1-12 and 1-13 in Table 1 refers to preparation of HPMCP.  In view of the similarity of the methods for producing hydroxypropyl methyl cellulose phthalate in the current specification and in the Koyanagi et al patent, the yellowness of the HPMCP in the Koyanagi et al patent would also be similar to the yellowness of the HPMCP recited in current Claim 3.  Accordingly, the HPMCP disclosed in the Koyanagi et al patent embraces the HPMCP recited in current Claim 3.
The currently claimed hydroxypropyl methyl cellulose phthalate differs from the hydroxypropyl methyl cellulose phthalate preparation in the Koyanagi et al patent by disclosing in the instant specification that the reaction is performed in a kneader reactor equipped with two or more stirring blades rotating around their own axes and orbitally revolving. 
However, Example 1 in the Koyanagi et al patent does recite the use of a reactor equipped with a stirrer which was performed for 5 hours, which appears to embrace the kneader reactor recited in the current specification.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants invention having the Koyanagi et al patent before him to obtain the instantly claimed hydroxypropyl methyl cellulose phthalate (HPMCP) in view of their closely related structures and similar process steps used to produce the hydroxypropyl methyl cellulose phthalate. 
Response to Arguments
Applicant’s arguments with respect to Claim 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: The Koyanagi et al (US Patent No. 3,629,237 is representative of the prior art of record, which discloses preparation of an acid phthalate of hydroxypropyl methyl cellulose.  The currently claimed method differs from the method disclosed in the Koyanagi et al US patent by reciting an esterification step of reacting hydroxypropyl methyl cellulose with a carboxybenzoylating agent in the presence of an aliphatic carboxylic acid in a kneader reactor equipped with two or more stirring blades rotating around their own axes and orbitally revolving, which is not disclosed in the Koyanagi et al US patent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Summary
	Claims 1 and 2 are allowed; Claim 3 is rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623